Title: To John Adams from Charles Francis Adams, 11 September 1815
From: Adams, Charles Francis
To: Adams, John


				
					Dear Grandpapa
					Ealing September 11th: 1815.
				
				We Have left School for a day because John was not quite well. we go to Ealing School kept by Doctor Nicholas of Wadham College, Oxford. There are 275 boys of which I know a 140 I learn Latin, Greek, Drawing, Dancing, French, Music, English, Arithmetic, Writing, and Fencing. Papa has bought a Curricle, and a Landau.It is the fashion at Ealing, for Ladies to ride on Donkeys, which is the genteel name for Asses.I asked General Scott about the battle of Bridgewater, and he would not talk about it. If I wanted to go into the Army, he said he would take care of me.Present my duty to Grand mama, uncle, and Aunt, and to all my Cousins, and believe me your Dutiful, and / Affectionate Grandson,
				
					Charles. Francis. Adams.
				
				
			